SHARPSTEIN, J.
On the fourth day of September, 1885,
appellant and respondent, formerly husband and wife, were divorced by a decree of the superior court of Marin county. The decree provided, among other things, that respondent should have the custody of the son of said parties, and that appellant should pay her $5 per month for the support and maintenance of said son. On the twenty-fourth day of August, 1891, the court, on the application of respondent, made an order that appellant pay to respondent $10 per month for the months of July and August, 1891, and thereafter $20 per month for the support of said child. Respondent filed an affidavit in support of her application, and appellant filed one against it. The court made the order as above stated, and appellant appealed from it to this court. As to the sum necessary for the support of said child, the affidavits are conflicting, and the sum allowed is not so large as to suggest an abuse of discretion by the court. Therefore we cannot interfere with the order. But appellant insists that the court erred in striking out a part of his affidavit. An examination of the part stricken out satisfies us that the matter stricken out was impertinent and scandalous, and that it was properly stricken out.
Order affirmed.
We concur: De Haven, J.; McFarland, J.